        Case 3:16-cv-02187-RDM Document 158 Filed 05/18/20 Page 1 of 4




                       THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JANIE SLAMON, as Executrix of the           :
Estate of James Slamon, and                 :
ERIC LEWIS, on behalf of themselves         :
and all others similarly situated           :
                                            :
                     Plaintiffs,            :
       v.                                   :     3:16-CV-2187
                                            :     (JUDGE MARIANI)
CARRIZO (MARCELLUS) LLC,                    :
RELIANCE MARCELLUS II, LLC,                 :
RELIANCE HOLDINGS USA, INC.,                :
BKV OPERATING LLC, and                      :
BKV CHELSEA LLC                             :
                                            :
                     Defendants.            :

                                          ORDER

       AND NOW, THIS 18TH DAY OF MAY, 2020, upon consideration of Plaintiffs’ Motion

for Class Certification (Doc. 96) and the parties’ briefs and exhibits, and all other relevant

documents of record, for the reasons set forth in this Court’s accompanying memorandum

opinion, IT IS HEREBY ORDERED THAT Plaintiffs’ Motion is GRANTED IN PART AND

DENIED IN PART as follows:

   1. Plaintiffs’ Motion for Class Certification is GRANTED with respect to the “No

       Deductions” Class, which is hereby certified pursuant to Federal Rule of Civil

       Procedure 23(a) and 23(b)(3) as follows:

              All persons or entities within the Commonwealth who are, or have been,
              a royalty owner under a Paid Up Oil and Gas Lease with or assigned to
              one or more of Defendants where that lease expressly prohibits the
    Case 3:16-cv-02187-RDM Document 158 Filed 05/18/20 Page 2 of 4




          deduction of post-production expenses when calculating royalty
          amounts due, and where (a) natural gas has been produced under the
          lease, (b) the person or entity has received one or more royalty
          payments under the lease, and (c) the person or entity has not released
          their claims in this matter.

2. Plaintiffs’ Motion for Class Certification is GRANTED as to the “Highest Price” Class,

   which is hereby certified pursuant to Federal Rule of Civil Procedure 23(a) and 23(b)(3)

   as follows:

          All persons or entities within the Commonwealth who are, or have been,
          a royalty owner under a Paid Up Oil and Gas Lease with or assigned to
          one or more of Defendants where that lease expressly provides that the
          value of natural gas on which lessee owes a royalty percentage is,
          absent application of a contractual proviso, the greater of the NYMEX
          spot price and/or the prevailing local market price, or the price at which
          the gas is sold, and where (a) natural gas has been produced under the
          lease, (b) the person or entity has received one or more royalty
          payments under the lease, and (c) the person or entity has not released
          their claims in this matter.

3. Plaintiffs’ Motion for Class Certification is DENIED as to an “Implied Duty” Class

   consisting of:

          All persons or entities within the Commonwealth who are, or have been,
          a royalty owner under a Paid Up Oil and Gas Lease with or assigned to
          one or more of Defendants where (a) natural gas has been produced
          under the lease, (b) the person or entity has received one or more
          royalty payments under the lease, and (c) the person or entity has not
          released their claims in this matter.

4. Plaintiffs’ Motion for Class Certification is DENIED as to all Classes seeking class

   certification pursuant to Federal Rule of Civil Procedure 23(b)(2).




                                          2
    Case 3:16-cv-02187-RDM Document 158 Filed 05/18/20 Page 3 of 4




5. The following causes of action set forth in Counts II and IV of Plaintiffs’ Second

   Amended Complaint (Doc. 107) constitute the claims certified for class action:

      a. Count II for breach of contract against all Defendants brought on behalf of the

          “No Deductions Class” and “Highest Price Class”.

      b. Count IV requesting an accounting against all Defendants brought on behalf of

          the “No Deductions Class” and “Highest Price Class”.

6. Defendants’ affirmative defenses raised in their Answers which are responsive to the

   above-stated class claims are further certified for class action.

7. The following common issues and defenses thereto with respect to Counts II and IV

   of the Second Amended Complaint are subject to class treatment:

      a. With respect to the “No Deductions Class” the common issues are: (1) whether

          Defendants’ royalty calculation method deducted post production costs from

          the royalties paid to lessors, and (2) if so, whether the deduction of post

          production costs violated a prohibition against such deductions in the lease.

      b. With respect to the “Highest Price” Class, the common issue is whether the

          Defendants compared the NYMEX spot price or local market price to the price

          received in order to pay lessors the highest of these prices.

      c. Both classes must also determine the common issue of whether the

          transactions between Defendants and DTE or Twin Eagle were, in fact, arms-

          length sale transactions with unaffiliated third parties subject to the contractual


                                           3
    Case 3:16-cv-02187-RDM Document 158 Filed 05/18/20 Page 4 of 4




          proviso pursuant to which the royalty the lessor receives for the gas production

          is a percentage of the price paid to the lessee.

8. Plaintiffs Janie Slamon, as Executrix of the Estate of James Slamon, and Eric Lewis

   are hereby appointed as the representatives of the “No Deductions” and “Highest

   Price” Classes.

9. The law firms of LeVan Law Group LLC and Berger Montague P.C. are hereby

   appointed as Class Counsel for the “No Deductions” and “Highest Price” Classes

   pursuant to Federal Rule of Civil Procedure 23(g).

10. Notice to the Classes shall be disseminated in accordance with a notice program to

   be submitted for the Court’s review and approval within 45 days of the date of this

   Order. The notice to be disseminated shall conform to the requirements of Federal

   Rule of Civil Procedure 23(c)(2). Class counsel shall submit a proposed Order to the

   Court setting forth the provisions of the notice to be sent to class members which shall

   comply with all of the requirements of Rule 23(c)(2).




                                           _s/ Robert D. Mariani____________
                                           Robert D. Mariani
                                           United States District Judge




                                          4
